dere

pve
Pa) .

. LO#
Received

a

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) :

Page [ of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America
Vv.

Antonio Garcia- Vergara

REGISTRATION NO, 91571298

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24416

Lupe C Rodriguez,

 

Defendant's Attorney

FILED

 

 

 

 

 

THE DEFENDANT: — NOV 21 2019
4 pleaded guilty to count(s) 1 of Complaint
fj CLERK-U-S- DISTRICT COURT —
CL] was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty. BY DEPUTY
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense. Count Number(s)
1

8:1325 SO ILLEGAL ENTRY (Misdemeanor)

CL] The defendant has been found not guilty on count(s)

 

CL] Count(s)

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of;

 

TIME SERVED Oo days

“Bl Assessment: $10 WAIVED [& Fine: WAIVED

Court. recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
L} Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

-of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

DUSM

Clerk’s Office Copy

Thursday, November 21, 2019
Date of Imposition of Sentence

LEE __

HONORABLE BARRY M. KURREN |
UNITED STATES MAGISTRATE JUDGE

3:19-mj-24416

{1
